DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0027267, filed on 03/04/2020.
Information Disclosure Statement
The information disclosure statement filed 05/24/2022 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 12-14 and 15 are objected to because of the following informalities:  
Claim 12 depends on claim 1. However, claim 1 does not recite “first portion” and “second portion”. Claim 12 should be dependent on claim 4. 
Claim 15 depends on claim 1. However, claim 1 does not recite “second portion”. Claim 15 should be dependent on claim 4.
Claims 13-14 are objected as being dependent upon the objected base claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,7-9,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Pub. 2019/0028669 A1).
Regarding claim 1; Shin teaches a display apparatus (a display apparatus, Figs.1A,5), comprising: 
a display panel configured to display an image (a display panel 100); and 
a vibration device (a sound output unit 1000) on a rear surface of the display panel (para. [0064]) to vibrate the display panel to generate a sound (para. [0064]), the vibration device including a vibration array including a plurality of vibration modules (Fig.2A, the sound output unit 1000 includes an array of four sound output modules 200a, 200b, 200c, and 200d).
Regarding claim 2; Shin teaches the display apparatus of claim 1 as discussed above. Shin further teaches a pad member (Fig.5, a partition 600) between the plurality of vibration modules (Fig.5).
Regarding claim 3; Shin teaches the display apparatus of claim 1 as discussed above. Shin further teaches the vibration array comprises N (where N is a natural number of 2 or more) or more vibration modules (Fig.5, the sound output unit 1000 comprises four sound output modules).
Regarding claim 4; Shin teaches the display apparatus of claim 1 as discussed above. Shin further teaches each of the plurality of vibration modules comprise: a plurality of first portions; and a plurality of second portions (Fig.4, each sound output module 200 comprises a vibration layer 231. Each vibration layer 231 comprises a plurality of first portions and second portions) between the plurality of first portions (see Fig.4 reproduced below, the plurality of second portions are disposed between the plurality of first portions).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First portion)]
    PNG
    media_image1.png
    281
    506
    media_image1.png
    Greyscale

Regarding claim 5; Shin teaches the display apparatus of claim 4 as discussed above. Shin further teaches an arrangement direction of the at least one first portion and an arrangement direction of the at least one second portion are the same as a widthwise direction or a lengthwise direction of the display panel (see Figs. 2A, 2B, and 4, a plurality of first portions and second portions are arranged in the same direction as a widthwise direction or lengthwise of the display panel).
Regarding claim 7; Shin teaches the display apparatus of claim 4 as discussed above. Shin further teaches each of the plurality of vibration modules comprises: a first electrode on the first portion and the second portion; and a second electrode under the first portion and the second portion (Fig.4, each of sound output module comprises a first electrode 235 on the first portions and second portion; and a second electrode 233 under the first portions and the second portions).
Regarding claim 8; Shin teaches the display apparatus of claim 4 as discussed above. Shin further teaches each of the plurality of vibration modules comprises: a first electrode on the first portion and the second portion; a second electrode under the first portion and the second portion (Fig.4, each of sound output module comprises a first electrode 235 on the first portions and second portion; and a second electrode 233 under the first portions and the second portions); a first protection layer (Fig.3, a protection member 400) on the first electrode (Fig.3, a protection member 400 is provided on the piezoelectric element 230 including the first electrode 235); and a second protection layer (Fig.3, an encapsulation plate 150) under the second electrode (Fig.3, the encapsulation plate 150 is disposed under the piezoelectric element 230 including the second electrode 233).
Regarding claim 9; Shin teaches the display apparatus of claim 2 as discussed above. Shin further teaches the pad member comprises an adhesive (para. [0112], the partition 600 may be formed of polyurethane or polyolefin. Also, the partition 600 may be implemented with a single-sided tape or a double-sided tape and may have elasticity to be compressible to a certain extent).
Regarding claim 12; Shin teaches the display apparatus of claim 1 as discussed above. Shin further teaches the first portion has a line pattern having a predetermined first width and the second portion has a line pattern having a predetermined second width, the first width is equal to or different from the second width (Fig.4, a width of a first portion is substantially equal to that of a second portion).
Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub. 2017/0280234 A1).
Regarding claim 17; Choi teaches a display apparatus (a display panel 100, Figs.2A,15A), comprising: 
a display panel configured to display an image and including a first region (a left region L) and a second region (a right region R); 
a first vibration array (a first array as annotated in Fig.15A above) in the first region (the left region R), 
the first vibration array including a plurality of first vibration modules (the first array comprises sound generating actuators 1210 and 1210’); and 
a second vibration array (a second array as annotated in Fig.15A above) in the second region (the right region R), the second vibration array including a plurality of second vibration modules (the second array comprises sound generating actuators 1220 and 1220’).
[AltContent: arrow][AltContent: textbox (Second array)][AltContent: textbox (First array)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Display panel 100)][AltContent: arrow]
    PNG
    media_image2.png
    373
    495
    media_image2.png
    Greyscale

(Fig.15A of Choi reproduced)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 2019/0028669 A1) in view of Nishikubo (US Pub. 2012/0220872 A1).
Regarding claim 6; Shin teaches the display apparatus of claim 4 as discussed above. Shin does not teach the first portion comprises an inorganic material, and the second portion comprises an organic material.
	Nishikubo teaches the first portion comprises an inorganic material, and the second portion comprises an organic material (Figs.4,8d, a piezoelectric device comprises a piezoelectric section 38a formed by a 2-2 composite material. The piezoelectric section comprises a plurality of piezoelectric member 42 and non-piezoelectric member 44 alternately arranged. The non-piezoelectric member 44 may include a general resin such as an epoxy resin (i.e., organic compound), para. [0094]. The piezoelectric material may be an inorganic material (para. [0057]). For example, para. [0092], the piezoelectric material may be PZT which is an inorganic material).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Nishikubo of providing a piezoelectric device comprising 2-2 composite material including an organic material and an inorganic material. The motivation would have been in order to obtain a wider bandwidth and higher sensitivity (Nishikubo, para. [0014,0073]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 2019/0028669 A1) in view of Menke et al. (US Pub. 2022/0123267 A1).
Regarding claim 10; Shin teaches the display apparatus of claim 2 as discussed above. Shin does not teach the pad member comprises the same material as a material of each of the plurality of vibration modules (In particular, Shin discloses that the partition 600 can be made of polyurethane or polyolefin (para. [0112]). The sound output module 200 comprises an adhesive member 220 which may be an optically clear adhesive (Fig.1B, para. [0065,0068]). However, Shin does not teach that the optically clear adhesive is made of polyurethane or polyolefin which is the same material as the partition 600).
	Menke teaches that an optically clear adhesive is made of a polyurethane or polyolefin (para. [0094]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Menke of providing an optically clear adhesive to be made of polyurethane or polyolefin. Specifically, the adhesive member of Shin (i.e., optically clear adhesive) would be made of polyurethane or polyolefin. Accordingly, the combination of Shin and Menke would render a sound output unit comprising a partition made of the same material (i.e., polyurethane or polyolefin) as the sound output module. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the display apparatus of Shin as modified by Menke is known to yield a predictable result of providing a transparent adhesive layer. Thus, a person of ordinary skill would have appreciated including in the display apparatus of Shin the ability to make the OCA by polyurethane or polyolefin as taught by Menke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 2019/0028669 A1) in view of Fan et al. (US Pub. 2021/0124423 A1).
Regarding claim 11; Shin teaches the display apparatus of claim 1 as discussed above. Shin does not teach an adhesive member, by which the vibration device is attached to the rear surface of the display panel, wherein the adhesive member includes a hollow portion between the display panel and the vibration device for providing an air gap between the display panel and the vibration device.
	Fan teaches an adhesive member (an adhesive layer 40, Figs.1(B),1(C)), by which the vibration device (a vibrator 20) is attached to the rear surface of the display panel (a display panel 10), wherein the adhesive member includes a hollow portion between the display panel and the vibration device for providing an air gap between the display panel and the vibration device (Fig.6(B), the adhesive layer distributes on edges of the vibrator 20. Accordingly, the vibrator includes a hollow that provides an air gap between the vibrator 20 and the display panel 10).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Fan of providing an adhesive layer distributed on edges of the vibrator to create an air gap between the vibrator and the display panel. The motivation would have been in order to improve the sound pressure.
Claims 13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 2019/0028669 A1) in view of Lee et al. (US Pub. 2014/0159542 A1, hereinafter referred to as “Lee’542”).
Regarding claim 13; Shin teaches the display apparatus of claim 1 as discussed above. Shin does not teach the second portion has a modulus and viscoelasticity that are lower than those of the first portion.
	Lee’542 teaches that the second portion (Fig. 1 , a second piezoelectric line 30) has a modulus and viscoelasticity that are lower than those of the first portion (Fig.1, Lee’542 discloses a mechanical-electrical piezoelectric transducer comprising two electrodes 50,51 and a piezoelectric layer interposed between two electrodes. The piezoelectric layer comprises a plurality of first piezoelectric lines 11 and second piezoelectric lines 30 alternately arranged. The first piezoelectric line 11 may be formed by PZT material (para. [0054]). The second piezoelectric line 30 may be formed by polyvinylidene difluoride (PVDF), see para. [0055]. It is well-known in the art that modulus and viscoelasticity of PVDF are lower than those of PZT).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the piezoelectric device of Lee’542 comprising a composite piezoelectric layer including first piezoelectric lines and second piezoelectric lines. The motivation would have been in order to improve electrical and mechanical energy conversion.
Regarding claim 14; Shin and Lee’542 teach the display apparatus of claim 13 as discussed above. Shin does not teach the second portion includes a material having a loss coefficient of 0.01 to about 1.0 and a modulus of 1 to 10 Gpa.
	Lee’542 teaches the second portion includes a material having a loss coefficient of 0.01 to about 1.0 and a modulus of 1 to 10 Gpa (referred to the analysis of claim 13, Lee’448’542 teaches a second piezoelectric line 30 formed by polyvinylidene difluoride (PVDF). It is well-known in the art that a modulus of PVDF is between 1 and 10 GPa and a dielectric loss factor of PDVF is between 0.01 and 1.0).
	The motivation is the same as the rejection of claim 13 above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 2019/0028669 A1) in view of Ostrovskii et al. (US Pub. 2011/0006638 A1).
Regarding claim 15; Shin teaches the display apparatus of claim 1 as discussed above. Shin does not teach a width of the second portion progressively decreases in a direction from a center portion to both peripheries of the vibration device.
	Ostrovskii teaches a width of the second portion progressively decreases in a direction from a center portion to both peripheries of the vibration device (Fig.16, an output transducer 13 comprises a plurality of domains 2 and 3 implanted in a piezoelectric crystal. A width of a domain 2 or 3 decreases in a direction from a center portion to both peripheries of the output transducer 13).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Ostrovskii of providing an acoustic device having multiple domains having widths decreased from a center to peripheries. The motivation would have been in order to provide a desired acoustic wave (Ostrovskii, para. [0012]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. 2019/0028669 A1) in view of Onishi et al. (US Pub. 2013/0077443 A1).
Regarding claim 16; Shin teaches the display apparatus of claim 1 as discussed above. Shin does not teach the first portion has a circular shape and the second portion surrounds the first portion.
	Onishi teaches the first portion has a circular shape and the second portion surrounds the first portion (Fig.2, an electro-acoustic transducer 100 comprises a circular-shaped elastic diaphragm 120 surrounding a circular-shaped piezoelectric vibrator 110).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Onishi of providing a circular-shaped electro-acoustic transducer. The motivation would have been in order to increase the sound pressure of the output (Onishi, para. [0020]).
Claims 18,21,24, 27, 35,39,41 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Shin et al. (US Pub. 2019/0028669 A1).
Regarding claim 18; Choi teaches the display apparatus of claim 17 as discussed above. Choi does not teach a first pad member between the plurality of first vibration modules; and a second pad member between the plurality of second vibration modules.
	Shin teaches a pad member (Fig.5, a partition 600) between the plurality of vibration modules (Fig.5, para. [0110]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a partition between a plurality of sound output modules. More specifically, a first partition would be provided between the sound generating actuators 1210 and 1210’ in the first array. Likewise, a second partition would be provided between the sound generating actuators 1220 and 1220’ in the second array. Therefore, Choi as modified by Shin further teaches a first pad member between the plurality of first vibration modules; and a second pad member between the plurality of second vibration modules. The motivation would have been in order to prevent interference of sound output from each of the plurality of sound output modules (Shin, para. [0110]).
Regarding claim 21; Choi teaches the display apparatus of claim 17 as discussed above. Choi further teaches the first vibration array comprises a 1-1th vibration unit (sound generating actuator 1210, Fig.15A) and a 1-2th vibration unit (sound generating actuator 1210’), the second vibration array comprises a 2-1th vibration unit (sound generating actuator 1220) and a 2-2th vibration unit (sound generating actuator 1220’), and the 1-2th vibration unit and the 2-2th vibration unit are disposed between the 1-1th vibration unit and the 2-1th vibration unit (Fig.15A, the sound generating actuators 1210’ and 1220’ are disposed between the sound generating actuators 1210 and 1220).
	Choi does not teach that the sound generating actuator includes a vibration array.
Shin teaches that a sound output unit includes a vibration array (Figs.2A and 5, a sound output unit 100 comprises a vibration array including a plurality of sound output modules 200).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a sound output unit including a vibration array of sound output modules. Accordingly, in a display apparatus of Choi as modified by Shin, each of sound generating actuators comprises an array of sound output modules. The motivation would have been in order to enhance a sense of reality of a sound output (Shin, para. 0083]).
Regarding claim 24; Choi teaches the display apparatus of claim 17 as discussed above. Choi further teaches the first vibration array comprises a 1-1th vibration unit (sound generating actuator 1210, Fig.15A) and a 1-2th vibration unit (sound generating actuator 1210’).
	Choi does not teach 1-1th vibration array; 1-2th vibration array; the 1-1th vibration array comprises the plurality of first vibration modules.
Shin teaches that a sound output unit includes a vibration array comprising a plurality of vibration modules (Figs.2A and 5, a sound output unit 100 comprises a vibration array including a plurality of sound output modules 200); each of the plurality of vibration modules comprise: a plurality of first portions; and a plurality of second portions (Fig.4, each sound output module 200 comprises a vibration layer 231. Each vibration layer 231 comprises a plurality of first portions and second portions) between the plurality of first portions (see Fig.4 reproduced below, the plurality of second portions are disposed between the plurality of first portions).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a sound output unit including a vibration array of sound output modules. Accordingly, in a display apparatus of Choi as modified by Shin, each of sound generating actuators comprises an array of sound output modules. The motivation would have been in order to enhance a sense of reality of a sound output (Shin, para. 0083]).
Regarding claim 27; Choi teaches the display apparatus of claim 17 as discussed above. Choi as modified by Shin teaches 	the second vibration array comprises a 2-1th vibration array and a 2-2th vibration array, the 2-1th vibration array comprises the plurality of second vibration modules, the 2-2th vibration array comprises a plurality of fourth vibration modules, and each of the plurality of second vibration modules and the plurality of fourth vibration modules comprises one composite including a plurality of first portions and a plurality of second portions between the plurality of first portions (similar to the analysis of claims 21 and 24).  The motivation is the same as the rejection of claim 24 above

Regarding claim 35; Choi teaches the display apparatus of claim 17 as discussed above. Choi does not teach a first partition member surrounding the first vibration array; and a second partition member surrounding the second vibration array.
	Shin teaches a first partition member surrounding the first vibration array (Fig.14B, a partition 1700 and 1700’ surrounds a first sound generation device 1600); and a second partition member surrounding the second vibration array (Fig.5, para. [0110]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a partition between a plurality of sound output modules. More specifically, a first partition would be provided between the sound generating actuators 1210 and 1210’ in the first array. Likewise, a second partition would be provided between the sound generating actuators 1220 and 1220’ in the second array. Therefore, Choi as modified by Shin further teaches a first pad member between the plurality of first vibration modules; and a second pad member between the plurality of second vibration modules. The motivation would have been in order to prevent interference of sound output from each of the plurality of sound output modules (Shin, para. [0110]).
Regarding claim 39; Choi and Shin teach the display apparatus of claim 18 as discussed above. Choi does not teach each of the first pad member and the second pad member comprise an adhesive.
Shin further teaches each of the first pad member and the second pad member comprise an adhesive (para. [0112], the partition 600 may be formed of polyurethane or polyolefin. Also, the partition 600 may be implemented with a single-sided tape or a double-sided tape and may have elasticity to be compressible to a certain extent). The motivation is the same as claim 18.
Regarding claim 41; Choi and Shin teach the display apparatus of claim 24 as discussed above. Choi does not teach each of the plurality of first portions has a line pattern having a predetermined first width and each of the plurality of second portions has a line pattern having a predetermined second width, the first width is equal to or different from the second width.
Shin further teaches each of the plurality of first portions has a line pattern having a predetermined first width and each of the plurality of second portions has a line pattern having a predetermined second width, the first width is equal to or different from the second width (Fig.4, a width of a first portion is substantially equal to that of a second portion). The motivation is the same as claim 24.
Claims 19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Shin et al. (US Pub. 2019/0028669 A1) and Lee et al. (US Pub. 2019/0018448 A1, hereinafter referred to as “Lee’448”).
Regarding claim 19; Choi teaches the display apparatus of claim 17 as discussed above. Choi further teaches that the first vibration array comprises a 1-1th vibration module and a 1-2th vibration module (see the analysis of claim 17, Fig.15A, the first array comprises sound generating actuators 1210 and 1210’).
Choi does not teach the first vibration array comprises a 1-1th vibration array and a 1-2th vibration array, and the 1-1th vibration array and the 1-2th vibration array are alternately disposed.
Shin teaches that a sound output unit includes a vibration array (Figs.2A and 5, a sound output unit 100 comprises a vibration array including a plurality of sound output modules 200).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a sound output unit including a vibration array of sound output modules. Accordingly, in a display apparatus of Choi as modified by Shin, each of sound generating actuators comprises an array of sound output modules. The motivation would have been in order to enhance a sense of reality of a sound output (Shin, para. 0083]).
Lee’448 teaches first vibration module and second vibration module are alternately disposed (Figs.8A and 8B, two sound generation devices 1600-1 and 1600-2 are alternately disposed on a rear side of a display panel).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi and Shin to include the teaching of Lee’448 of providing two sound generating devices alternately disposed. The motivation would have been in order to reduce interference or delay phenomenon of the sound wave and to improve the sound output characteristic (Lee’448, para. [0086]).
Regarding claim 20; Choi teaches the display apparatus of claim 17 as discussed above. Choi further teaches that the second vibration array comprises a 2-1th vibration module and a 2-2th vibration module (see the analysis of claim 17, Fig.15A, the second array comprises sound generating actuators 1220 and 1220’).
Choi as modified by Shin and Lee’448 teaches the second vibration array comprises a 2-1th vibration array and a 2-2th vibration array, and the 2-1th vibration array and the 2-2th vibration array are alternately disposed (similar to the analysis of claim 19).
Choi does not teach the second vibration array comprises a 2-1th vibration array and a 2-2th vibration array, and the 2-1th vibration array and the 2-2th vibration array are alternately disposed.
Shin teaches that a sound output unit includes a vibration array (Figs.2A and 5, a sound output unit 100 comprises a vibration array including a plurality of sound output modules 200).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a sound output unit including a vibration array of sound output modules. Accordingly, in a display apparatus of Choi as modified by Shin, each of sound generating actuators comprises an array of sound output modules. The motivation would have been in order to enhance a sense of reality of a sound output (Shin, para. 0083]).
Lee’448 teaches first vibration module and second vibration module are alternately disposed (Figs.8A and 8B, two sound generation devices 1600-1 and 16002 are alternately disposed on a rear side of a display panel).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi and Shin to include the teaching of Lee’448 of providing two sound generating devices alternately disposed. The motivation would have been in order to reduce interference or delay phenomenon of the sound wave and to improve the sound output characteristic (Lee’448, para. [0086]).
Claims 22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Shin et al. (US Pub. 2019/0028669 A1) and Ahn et al. (US Pub. 2015/0341714 A1).
Regarding claim 22; Choi teaches the display apparatus of claim 17 as discussed above. Choi further teaches that the first vibration array comprises a 1-1th vibration module and a 1-2th vibration module (see the analysis of claim 17, Fig.15A, the first array comprises sound generating actuators 1210 and 1210’).
Choi does not teach the first vibration array comprises a 1-1th vibration array and a 1-2th vibration array, and the 1-1th vibration array and the 1-2th vibration array are disposed in a lengthwise direction of the display panel.
Shin teaches that a sound output unit includes a vibration array (Figs.2A and 5, a sound output unit 100 comprises a vibration array including a plurality of sound output modules 200).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a sound output unit including a vibration array of sound output modules. Accordingly, in a display apparatus of Choi as modified by Shin, each of sound generating actuators comprises an array of sound output modules. The motivation would have been in order to enhance a sense of reality of a sound output (Shin, para. 0083]).
	Ahn teaches that first vibration module and second vibration module are disposed in a lengthwise direction of the display panel (Fig.4, a vibration unit 410 comprises three vibration modules 310 being disposed in a lengthwise direction of a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi and Shin to include the teaching of Ahn of arranged a plurality of vibration modules in a lengthwise direction of a display panel. The motivation would have been in order to obtain a preferred design.
Regarding claim 23; Choi teaches the display apparatus of claim 17 as discussed above. Choi further teaches the first vibration array comprises a 1-1th vibration unit (sound generating actuator 1210, Fig.15A) and a 1-2th vibration unit (sound generating actuator 1210’), the second vibration array comprises a 2-1th vibration unit (sound generating actuator 1220) and a 2-2th vibration unit (sound generating actuator 1220’).
Choi does not teach the first vibration array comprises a 1-1th vibration array and a 1-2th vibration array, and the 1-1th vibration array and the 1-2th vibration array are disposed in a lengthwise direction of the display panel; the second vibration array comprises a 2-1th vibration array and a 2-2th vibration array, and the 2-1th vibration array and the 2-2th vibration array are disposed in a lengthwise direction of the display panel.
Shin teaches that a sound output unit includes a vibration array (Figs.2A and 5, a sound output unit 100 comprises a vibration array including a plurality of sound output modules 200).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Shin of providing a sound output unit including a vibration array of sound output modules. Accordingly, in a display apparatus of Choi as modified by Shin, each of sound generating actuators comprises an array of sound output modules. The motivation would have been in order to enhance a sense of reality of a sound output (Shin, para. 0083]).
	Ahn teaches that first vibration module and second vibration module are disposed in a lengthwise direction of the display panel (Fig.4, a vibration unit 410 comprises three vibration modules 310 being disposed in a lengthwise direction of a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi and Shin to include the teaching of Ahn of arranged a plurality of vibration modules in a lengthwise direction of a display panel. The motivation would have been in order to obtain a preferred design.
Claims 30,33 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Kobler et al. (US Pub. 2013/0167881 A1).
Regarding claim 30; Choi teaches the display apparatus of claim 17 as discussed above. Choi does not teach each of the plurality of first vibration modules and the plurality of second vibration modules comprises one composite including a plurality of first portions and a plurality of second portions between the plurality of first portions.
	Korbler teaches each of the plurality of first vibration modules and the plurality of second vibration modules comprises one composite including a plurality of first portions and a plurality of second portions between the plurality of first portions (Fig.4A,4B; a composite transducer 100 comprises a plurality of pillars 20 and filler 40 alternately arranged).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the composite transducer of Korbler such that the sound generating actuator are replaced by the composite transducer as taught by Korbler. The motivation would have been in order to improve the sound output quality (Korbler, para. [0072], generating acoustic energy wave at a desired frequency and power level).
Regarding claim 33; Choi and Korbler teach the display apparatus of claim 30 as discussed above. Choi does not teach each of the plurality of first vibration modules and the plurality of second vibration modules comprises: a first electrode on the plurality of first portions and the plurality of second portions; and a second electrode under the plurality of first portions and the plurality of second portions.
	Korbler teaches a first electrode (a first electrode 62, Fig.4A) on the plurality of first portions and the plurality of second portions (see Fig.4A); and a second electrode (a second electrode 61) under the plurality of first portions and the plurality of second portions (see Fig.4A).
	The motivation is the same as the rejection of claim 30 above.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Kobler et al. (US Pub. 2013/0167881 A1) and Shin et al. (US Pub. 2019/0028669 A1).
Regarding claim 34; Choi and Korbler teach the display apparatus of claim 30 as discussed above. Choi does not teach a first electrode on the plurality of first portions and the plurality of second portions; a second electrode under the plurality of first portions and the plurality of second portions; a first protection layer on the first electrode; and a second protection layer under the second electrode.
Korbler teaches a first electrode (a first electrode 62, Fig.4A) on the plurality of first portions and the plurality of second portions (see Fig.4A); and a second electrode (a second electrode 61) under the plurality of first portions and the plurality of second portions (see Fig.4A).
	The motivation is the same as the rejection of claim 30 above.
	Shin teaches a first protection layer (Fig.3, a protection member 400) on the first electrode (Fig.3, a protection member 400 is provided on the piezoelectric element 230 including the first electrode 235); and a second protection layer (Fig.3, an encapsulation plate 150) under the second electrode (Fig.3, the encapsulation plate 150 is disposed under the piezoelectric element 230 including the second electrode 233).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi and Korbler to include the protection member and the encapsulation plate of Shin. The motivation would have been in order to protect the sound generating unit.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Lee et al. (US Pub. 2019/0018448 A1, referred to as “Lee’448”).
Regarding claim 36; Choi teaches the display apparatus of claim 17 as discussed above. Choi does not teach a first partition member surrounding the first vibration array; a second partition member surrounding the second vibration array; and a third partition member surrounding the first partition member and the second partition member.
	Lee’448 teaches a first partition member (second partition 700’, Fig.13C) surrounding the first vibration device (Fig.13C, the second partition 700’ surrounds a first sound generation device 1600); a second partition member (second partition 700’, Fig.13C) surrounding the second vibration device (Fig.13C, the second partition 700’ surrounds a second sound generation device 1600”); and a third partition member (an adhesive member 400, Fig.13C) surrounding the first partition member and the second partition member (Fig.13C, the adhesive member 400 surrounds the second partition 700’).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Lee’448 of providing a second partition surrounding first and second sound generation devices and an adhesive member surrounding the second partition. The motivation would have been in order to reduce sound from being leaked to the outside. Thus, it would enhance a sound output characteristic (Lee’448, para. [0173]).
Regarding claim 37; Choi teaches the display apparatus of claim 17 as discussed above. Choi does not teach a first partition member surrounding the first vibration array; a second partition member surrounding the second vibration array; and one or more fourth partition members between the first region and the second region.
	Lee’448 teaches a first partition member (Fig.14B, a left portion of partition 1700 and partition 1700’) surrounding the first vibration array (the left portion of partition 1700 and the partition 1700’ surround a first sound generation device 1600); a second partition member (a right portion of the partition 1700 and a partition 1700”) surrounding the second vibration array (the right portion of the partition 1700 and the partition 1700” surround a second sound generation device 1600’); and one or more fourth partition members (partitions 1700’ and 1700”) between the first region and the second region (see Fig.14B).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Lee’448 of providing a partition surrounding first and second sound generation devices. The motivation would have been in order to decrease influence of a sound characteristic caused by a resonance frequency difference of a middle-high-p[itched sound that may occur in the left region and the right region of the display panel (Lee’448, para. [0180]).
Regarding claim 38; Choi teaches the display apparatus of claim 17 as discussed above. Choi does not teach a first partition member surrounding the first vibration array; a second partition member surrounding the second vibration array; a third partition member surrounding the first partition member and the second partition member; and one or more fourth partition members between the first region and the second region.
	Lee’448 teaches a first partition member (second partition 700’, Fig.13C) surrounding the first vibration device (Fig.13C, the second partition 700’ surrounds a first sound generation device 1600); a second partition member (second partition 700’, Fig.13C) surrounding the second vibration device (Fig.13C, the second partition 700’ surrounds a second sound generation device 1600”); and a third partition member (an adhesive member 400, Fig.13C) surrounding the first partition member and the second partition member (Fig.13C, the adhesive member 400 surrounds the second partition 700’); and one or more fourth partition members (partition 700) between the first region and the second region (see Fig.13C).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi to include the teaching of Lee’448 of providing a second partition surrounding first and second sound generation devices and an adhesive member surrounding the second partition. The motivation would have been in order to reduce sound from being leaked to the outside. Thus, it would enhance a sound output characteristic (Lee’448, para. [0173]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Shin et al. (US Pub. 2019/0028669 A1) and Menke et al. (US Pub. 2022/0123267 A1).
Regarding claim 40; Choi and Shin teach the display apparatus of claim 18 as discussed above. Choi ad Shin do not teach the first pad member and the second pad member comprise the same material as a material of one of the plurality of first vibration modules and the plurality of second vibration modules (In particular, Shin discloses that the partition 600 can be made of polyurethane or polyolefin (para. [0112]). The sound output module 200 comprises an adhesive member 220 which may be an optically clear adhesive (Fig.1B, para. [0065,0068]). However, Shin does not teach that the optically clear adhesive is made of polyurethane or polyolefin which is the same material as the partition 600).
	Menke teaches that an optically clear adhesive is made of a polyurethane or polyolefin (para. [0094]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Menke of providing an optically clear adhesive to be made of polyurethane or polyolefin. Specifically, the adhesive member of Shin (i.e., optically clear adhesive) would be made of polyurethane or polyolefin. Accordingly, the combination of Shin and Menke would render a sound output unit comprising a partition made of the same material (i.e., polyurethane or polyolefin) as the sound output module. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the display apparatus of Shin as modified by Menke is known to yield a predictable result of providing a transparent adhesive layer. Thus, a person of ordinary skill would have appreciated including in the display apparatus of Shin the ability to make the OCA by polyurethane or polyolefin as taught by Menke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 42,43 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Shin et al. (US Pub. 2019/0028669 A1) and Lee et al. (US Pub. 2014/0159542 A1, referred to as “Lee’542”).
Regarding claim 42; Choi and Shin teach the display apparatus of claim 24 as discussed above. Choi and Shin do not teach each of the plurality of second portions has a modulus and viscoelasticity that are lower than those of each of the plurality of first portions.
	Lee’542 teaches that the second portion (Fig.1, a second piezoelectric line 30) has a modulus and viscoelasticity that are lower than those of the first portion (Fig.1, Lee’448’542 discloses a mechanical-electrical piezoelectric transducer comprising two electrodes 50,51 and a piezoelectric layer interposed between two electrodes. The piezoelectric layer comprises a plurality of first piezoelectric lines 11 and second piezoelectric lines 30 alternately arranged. The first piezoelectric line 11 may be formed by PZT material (para. [0054]). The second piezoelectric line 30 may be formed by polyvinylidene difluoride (PVDF), see para. [0055]. It is well-known in the art that modulus and viscoelasticity of PVDF are lower than those of PZT).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the piezoelectric device of Lee’542 comprising a composite piezoelectric layer including first piezoelectric lines and second piezoelectric lines. The motivation would have been in order to improve electrical and mechanical energy conversion.
Regarding claim 43; Choi, Shin, and Lee’542 teach the display apparatus of claim 24 as discussed above. Choi and Shin do not teach each of the plurality of second portions includes a material having a loss coefficient of 0.01 to about 1.0 and a modulus of 1 to 10 GPa.
	Lee’542 teaches the second portion includes a material having a loss coefficient of 0.01 to about 1.0 and a modulus of 1 to 10 Gpa (referred to the analysis of claim 13, Lee’448’542 teaches a second piezoelectric line 30 formed by polyvinylidene difluoride (PVDF). It is well-known in the art that a modulus of PVDF is between 1 and 10 GPa and a dielectric loss factor of PDVF is between 0.01 and 1.0).
	The motivation is the same as the rejection of claim 42 above.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2017/0280234 A1) in view of Shin et al. (US Pub. 2019/0028669 A1) and Ostrovskii et al. (US Pub. 2011/0006638 A1).
Regarding claim 44; Choi and Shin teach the display apparatus of claim 24 as discussed above. Choi and Shin do not teach a width of the plurality of second portions progressively decreases in a direction from a center portion to both peripheries of the first vibration array or the second vibration array.
	Ostrovskii teaches a width of the plurality of second portions progressively decreases in a direction from a center portion to both peripheries of the first vibration array or the second vibration array (Fig.16, an output transducer 13 comprises a plurality of domains 2 and 3 implanted in a piezoelectric crystal. A width of a domain 2 or 3 decreases in a direction from a center portion to both peripheries of the output transducer 13).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Shin to include the teaching of Ostrovskii of providing an acoustic device having multiple domains having widths decreased from a center to peripheries. The motivation would have been in order to provide a desired acoustic wave (Ostrovskii, para. [0012]).
Allowable Subject Matter
Claims 25,26,28,29,31,32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach the limitations recited in claims 25,26,28,29,31,32.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
So et al. (US Pub. 2009/0127977 A1) discloses that a dielectric loss tangent of PVDF is 0.25.
Friis et al. (US Pub. 2022/0125590 A1) discloses that elastic modulus of PVDF is 2 (Table 1).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691